Exhibit 10.43

 

 PORTIONS OF THIS AGREEMENT WERE OMITTED AND HAVE BEEN FILED

SEPARATELY WITH THE SECRETARY OF THE COMISSION PURSUANT TO AN

APPLICATION FOR CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE

SECURITIES EXCHANGE ACT OF 1934; [***] DENOTES OMISSIONS

 

THIRD AMENDMENT TO EXCLUSIVE DISTRIBUTION AND LICENSING AGREEMENT

 

This Third Amendment (the “Third Amendment”) is entered into on December 26,
2017 (the “Effective Date”), by and between Resdevco Research and Development
Company Ltd., reg. no. 510422223 (the “Licensor”) and Wize Pharma Ltd., reg. no.
520033259, the former name of which is Star Night Technologies Ltd. (the
“Licensee”) (the Licensor and the Licensee shall be collectively referred to
hereinafter as the “Parties”).

 

WHEREAS, the Licensor and the Licensee have entered into that certain Exclusive
Distribution and Licensing Agreement dated May 1, 2015 (the “License
Agreement”), setting forth the terms and conditions of the license and
distributor’s rights granted by the Licensor to the Licensee solely in the
territory of the United States of America; and

 

WHEREAS, the Licensor and the Licensee have expanded the scope of the License
Agreement to additional territories by executing an two amendments to the
License Agreement: (i) an amendment expanding the License Agreement to the
territory of the State of Israel; and (ii) an amendment expanding the License
Agreement to the territory of Ukraine (collectively the “Previous Amendments”);
and

 

WHEREAS, the Licensee has signed a Framework Agreement with a leading Chinese
pharmaceutical wholesale corporation (“Distributor”), in the territory of the
People’s Republic of China (the “Prospected Chinese Sub-Distribution Agreement”
and “China”, respectively); and

 

WHEREAS, the Licensor and the Licensee wish to apply the terms of the License
Agreement to the territory of China, conditioned on the execution of Prospected
Chinese Sub-Distribution Agreement, as further provided in this Third Amendment

 

NOW THEREFORE, the Parties hereby declare and agree as follows:

 

1.Capitalized terms used but not otherwise defined herein shall have the meaning
ascribed to them in the License Agreement.

 

2.This Third Amendment is expressly conditioned on the execution of Prospected
Chinese Sub-Distribution Agreement. In the event Prospected Chinese
Sub-Distribution Agreement has not been duly executed by all parties thereto by
June 1, 2018, this Third Amendment shall be deemed null, void and of no force.

 

3.The following terms are agreed between the Parties, and shall accordingly
amend the License Agreement:

 

a.The term of 7 years specified in Articles 11.2 of the License Agreement shall
be changed to 60 months automatically renewed for additional 12-month periods
(only in regards to this Third Amendment) based on Licensee’s fulfillment of
obligations set forth herein (the “Term”). The aforesaid amended shall apply to
all references to the Term of the Agreement (including to “minimum duration” or
such other references in the Agreement) mutatis mutandis.

 

b.The Licensee’s rights and obligations under the License Agreement shall be
expanded to the territory of China, so that the term “Territory” shall be
amended as set forth below in Section 5(a) of this Third Amendment, and the
provisions of the License Agreement shall apply to the Territory (as amended
hereby, including China) mutatis mutandis.

 





 

 

c.The Common Technical Document (CTD) submitted to DISTRIBUTOR is the property
of the Licensor and Licensor grants Licensee the right to freely use the CTD for
the purposes of executing and carrying out the Prospected Chinese
Sub-Distribution Agreement.

 

d.Licensee will ensure that the Prospected Chinese Sub-Distribution Agreement
obligates Distributor to transfer the Chinese Market License, obtained by
Distributor to the Licensor so that the Chinese Market License will become the
property of the Licensor, upon termination of the Prospected Chinese
Sub-Distribution Agreement.

 

4.As of the Effective Date and throughout the Term the following sections of the
License Agreement shall be amended as follows:

 

a)Under the heading “Definitions” in the preamble of the License Agreement the
definition of “Territory” shall be replaced in its entirety by the following
language:

 

“Territory” shall mean the United States of America and the People’s Republic of
China.”

 

b)Throughout the entire License Agreement the term “FDA” should shall be
replaced by the following language:

 

“FDA (US Food and Drug Administration) and/or CFDA (China Food and Drugs
Administration), as applicable”

 

c)At the end of Article 7.1 in the License Agreement the following language
shall be added:

 

“Solely with respect to the territory of China (and for avoidance of any doubt -
without derogating from the Licensee’s obligations to make full payments under
this Article 7 with regard to the USA) the following shall apply:

 



1.The royalty payment per Unit/Box and yearly minimum royalty payment
obligations, as described in this Article 7, shall commence on the earlier of
January 1 of the year following the year in which any type of marketing approval
is obtained for the Finished Product in China (the “China Royalties Commencement
Date”);

 

2.“Unit/Box” shall mean a package of 30 unit-dose eye drops (namely 30
single-dose containers of eye drops, hereinafter the “Unit-Dose Eye Drops”)
described in Appendix A.

 

3.During the first [***] years starting from the China Royalties Commencement
Date (the “Grace Period”), the Licensee shall pay the Licensor a reduced royalty
payment of $[***] per each Unit/Box of the Finished Product and/or any other
product making use of the Licensed Technology actually sold in China (and for
which payment is actually received by Licensee) (the “Reduced Royalty Payment”).
Following the Grace Period the Licensee shall pay the Licensor a regular royalty
payment of $[***] per each Unit/Box of the Finished Product and/or any other
product making use of the Licensed Technology actually sold in China (and for
which payment is actually received by Licensee).

 

4.For any sales in the Territory prior to the China Royalties Commencement Date
the Licensee shall pay the Licensor a regular royalty payment of $[***] per each
Unit/Box of the Finished Product,

 



 2 

 

 

5.Following the Grace Period, the Licensor shall participate in the cost of
reasonable and customary financial instrument that will be purchased by the
Licensee in order to protect its’ distribution activity in China from
fluctuations in rates of foreign currencies (the “Insurance Cost”). The
Licensor’s share in the Insurance Cost shall be to the Insurance Cost covering
the fluctuation of $[***] per each Unit/Box of the Finished Product. The
aforesaid Licensor’s share shall be paid by the Licensor against a proper
invoice from the Licensee, and in no event shall be deemed as independent
obligation of the Licensor towards the Licensee. The Licensee shall send to the
Licensor documents evidencing the Insurance Cost.

 

6.The minimum yearly royalty payments as described in this Section 7 with
respect to sales in China only shall be as follows:

 

  Year Unit-Dose Royalty in $

Reduced Royalty in $

  [***] month as of the Commencement Date [***] [***] [***]   [***] month as of
the Commencement Date [***] [***] [***]   [***] month as of the Commencement
Date [***] [***]   [***]*   [***] month as of the Commencement Date [***] [***]
  [***]*   [***] month as of the Commencement Date and later [***] [***]
  [***]*

 

  * These numbers are relevant solely for the purpose of sub-section (7) below.

 

7.In case after the Grace Period a calculation of a certain year’s royalty
payment shall exceed an amount equal to [***] times the applicable minimum
yearly royalty payment stated in Section (6) above (the “[***] Reduced
Payment”), then for that specific year the Licensee shall pay the Licensor the
Reduced Royalty Payment for any sales that exceed the [***] Reduced Payment

 



 3 

 

 

8.Without derogating from Licensee’s obligation to complete until the end of
each calendar year the full payment of the minimum royalty payments as described
in sub-section (6) above, the Licensee shall pay royalty payments as described
in Article 7 of the License Agreement within 14 (fourteen) days following an
actual payment received by the Licensee from its clients of sub-distributors
(including Distributor The burden of proof with respect to any non-payment to
the Licensee is expressly imposed on the Licensee

 

9.The minimum duration for termination, as described and defined in Sec. 11.1
below, shall be five (5) years commencing from the Commencement Date All other
provisions of Article 11 shall apply to the territory of China mutatis mutandis.

 

d)At the end of Articles 7.1 the following language shall be added:

 

“Solely with respect to the territory of the USA:”

 

e)At the beginning of Article 12.3 the following language shall be added:

 

“Solely with respect to the territory of the USA:”

 

f)At the end of Article 15.1 the following language shall be added:

 

“Solely with respect to the territory of China and notwithstanding anything to
the contrary in this Agreement, the Finished Product shall be marked under the
trademark ’Lacrycon®’” or any other brand approved by Licensor.

 

5.Sections 5 and 6 of Appendix A to the License Agreement as well as Appendices
B and C in their entirety shall not apply to the territory of China.

 

6.Notwithstanding anything to the contrary in the License Agreement, the rights
granted to the Licensee with respect to the territory of China shall apply only
to the Product Any deviation therefrom as well as any change in the line of R&D
or marketing activity of the Licensee in connection with the Chinese market
requires prior written consent of the Licensor. Without derogating from the
generality of the foregoing and of the applying of the License Agreement on the
territory of China, and for the avoidance of any doubt, the Licensee may not
engage with any manufacturer other that PharmaStulln Germany without prior
written consent of the Licensor.

 

7.Except as explicitly provided above, this Third Amendment shall not derogate
from or amend the provisions of the License Agreement or the Previous
Amendments, and they shall remain in full force and effect throughout their
terms.

 

8.The Prospected Chinese Sub-Distribution Agreement shall include provisions
according to which Distributor consents that immediately upon the occurrence of
any of the events described in Article 12.1 of the License Agreement, any and
all rights of the Licensee under the Prospected Chinese Sub-Distribution
Agreement shall be transferred, or assigned, subject however to the Licensor’s
prior written consent to the Licensor. In any case, Licensor will ensure that
the manufacturing authorization license to PharmaStulln will continue.

 

9.For the avoidance of doubt, the Licensor expressly disclaims any direct
liability towards any third party, including Distributor, in connection with the
Prospected Chinese Sub-Distribution Agreement.

 

10.Except for the termination in accordance with Article 12.1 to the License
Agreement, termination of the License Agreement with respect to the territory of
the USA will not result in termination of the terms of License Agreement with
respect to China.

 



 4 

 

 

11.Miscellaneous.

 

a)The License Agreement, the Previous Amendments and this Third Amendment
constitutes the entire understanding and agreement between the Parties with
regard to the subject matter hereof and supersedes any and all prior
discussions, agreements and correspondence with regard to the subject matter
hereof. In the event of any inconsistency between the provisions of this Third
Amendment and the provisions of the License Agreement and Previous Amendments,
the provisions of this Third Amendment shall prevail.

 

b)Any term of this Third Amendment may be amended and the observance of any term
of this Third Amendment may be waived (either generally or in a particular
instance and either retroactively or prospectively), only with the written
consent executed by the Parties.

  

IN WITNESS WHEREOF, the Parties have entered into this Third Amendment as of the
date written above.

 



Resdevco Research and Development Company Ltd.   Wize Pharma Ltd.           By:
/s/ Professor S. Dikstein   By: /s/ Or Eisenberg Title:

CEO

  Title: CFO and Acting CEO

 

 

5

 

